Name: Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks
 Type: Directive
 Subject Matter: means of agricultural production;  farming systems;  economic analysis
 Date Published: 1993-06-21

 Avis juridique important|31993L0025Council Directive 93/25/EEC of 1 June 1993 on the statistical surveys to be carried out on sheep and goat stocks Official Journal L 149 , 21/06/1993 P. 0010 - 0013 Finnish special edition: Chapter 3 Volume 50 P. 0051 Swedish special edition: Chapter 3 Volume 50 P. 0051 COUNCIL DIRECTIVE 93/25/EEC of 1 June 1993 on the statictical surveys to be carried out on sheep and goat stocksTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Whereas Council Directive 82/177/EEC of 22 March 1982 on the statistical surveys to be carried out by the Member States on sheep and goat stocks(3) has been amended several times; whereas further amendments being necessary, the provisions thereof should, for reasons of clarity, be recast; Whereas provision should be made for those Member States whose goat population makes up only a small percentage of the overall population of the Community to reduce the number of surveys where appropriate; Whereas it is important to follow the trend in the structure of the agricultural holdings in the Member States; Whereas, in order to ensure that the common agricultural policy is properly administered, particularly where the sheepmeat and goatmeat market is concerned, the Commission requires regular data on trends in livestock and in sheepmeat and goatmeat production; Whereas the collection and processing of the data as well as the organization of the survey at national level should continue to lie within the competence of the statistical services of the Member States, and the Commission should be responsible for the coordination and harmonization of statistical information at European level and arrange for the harmonized methodologies necessary to implement Community policies; Whereas, in order to facilitate implementation of this Directive, close cooperation is necessary between the Member States and the Commission and this should in particular be effected via the Standing Committee on Agricultural Statistics set up by Decision 72/279/EEC(4) , HAS ADOPTED THIS DIRECTIVE: SECTION I SURVEYS OF THE POPULATION A. At national level Frequency - Field of survey Article 1 1. The Member States shall carry out statistical survey of the sheep population on their territory each year with referring to one of the first days in December. 2. Member States shall also carry out a statistical survey of the goat population, either as a separate survey or as a single survey of both sheep and goat populations: (a) each year, with reference to one of the first days in December, where the goat population is 500 000 head or more; (b) at least once every five years where the goat population is less than 500 000 head. 3. The Member States may, at their request, be authorized to use administrative sources instead of the statistical surveys under paragraphs 1 and 2. 4. In considering the requests referred to in paragraph 3, the Commission shall decide in accordance with the procedure laid down in Article 20. Article 2 1. For the purposes of this Directive, 'sheep' means domestic animals of the species Ovis and 'goats' means domestic animals of the species Capra. 2. The surveys referred to in Article 1 shall cover all sheep and goats on agricultural holdings as defined by the Commission in accordance with the procedure laid down in Article 20. They shall cover sufficient holdings to account for at least 95 % of the entire population as determined by the last survey on the structure of agricultural holdings. 3. As far as possible, Member States shall supplement the results of the surveys referred to in paragraph 2 with an estimate of the goat and sheep population not covered by the surveys. Breakdown by category Article 3 1. The surveys refered to in Article 1 shall be conducted in such a way as to provide a breakdown of the sheep and goat populations into at least the following categories: A. sheep, total: A.1. ewes and ewe lambs put to the ram: A.1.1. milk ewes and milk ewe lambs put to the ram; A.1.2. other ewes and ewe lambs put to the ram; A.2. other sheep. B. goats, total: B.1. goats which have already kidded and goats mated: B.1.1. goats which have already kidded; B.1.2. goats mated for the first time; B.2. other goats. 2. The categories referred to in paragraph 1 may be modified in accordance with the procedure laid down in Article 20. 3. The categories shall be defined in accordance with the procedure laid down in Article 20. Accuracy Article 4 1. The surveys referred to in Article 1 shall be conducted in the form of exhaustive surveys or by representative sampling. 2. For each of the Member States, sampling errors for the results of the surveys provided for in Article 2 (2) shall not exceed 2 % (confidence interval of 68 %) of the total number of sheep and of goats, or an absolute number to be set in accordance with the procedure laid down in Article 20. 3. In addition to the sampling frame and the supplementary estimates referred to in Article 2 (3), Member States shall take whatever measures they deem appropriate to maintain the quality of the survey results. Transmission deadline Article 5 1. Member States shall notify the Commission of the provisional results of the surveys and supplementary estimates before 1 March after the reference month for the data referred to in Article 3 (1). 2. Member States shall notify the Commission of the results of the surveys and of the supplementary estimates, in compliance with Article 4 (2), before 1 April following the reference month. Derogations Article 6 1. By way of derogation from Article 3 (1): (a) the subdivisions of category A.1 shall be optional for those Member States where the sheep population at the time of the survey is less than 2 500 000 head; (b) the subdivisions of category B.1 shall be optional for those Member States where the goat population at the time of the survey is less than 500 000 head; (c) the Member States referred to in Article 1 (2) (b) shall make an estimate of the total numbers referred to in category B, without subdivision, for each of the years not covered by the survey; (d) the Member States for which the population of category A.1.1 represents less than 1 % of category A.1 shall be authorized to estimate the figure or derive it from other sources. 2. By way of derogation from Articles 1 and 5, Denmark and the Netherlands shall be authorized to estimate the sheep and goat populations and the United Kingdom the goat population held in December on the basis of the populations recorded during the annual agricultural census which they carry out in May/June of the same year. They shall forward the provisional results referred to in Article 5 (1) to the Commission before 1 March and the results referred to in Article 5 (2) before 15 September of the year following the reference year. B. At regional level Territorial subdivisions Article 7 1. The final results of the survey shall be compiled for each of the territorial subdivisions as defined in accordance with the procedure laid down in Article 20. 2. The territorial subdivisions referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 20. Transmission deadline Article 8 Member States shall notify the Commission of the data referred to in Article 7 before 15 May of the year following the reference month. Derogations Article 9 By way of derogation from Article 8: (a) the Netherlands shall be authorized to notify sheep numbers by 'provincie' in the case of populations covered by the agricultural census conducted in May of the reference year, before 15 September of that year; (b) the Member States referred to in Article 1 (2) (b) shall be exempt from notifying the regional breakdown of their goat numbers. C. Breakdown by size of flock herd Size classes Article 10 1. In odd-numbered years, Member States shall provide a breadown of the final results of the survey at national level by size classes as defined in accordance with the procedure laid down in Article 20. 2. In accordance with the procedure laid down in Article 20, the Commission may approve an application from a Member State to use the breakdown by size classes referred to in paragraph 1 for the final results of even-numbered years. 3. The size classes referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 20. Transmission deadline Article 11 Member States shall notify the Commission of the data referred to in Article 10 (1) before 15 May of the year following the reference month. Derogations Article 12 By way of derogation from Article 11, Denmark and the Netherlands shall be authorized to notify the data on the structure of their sheep and goat populations and the United Kingdom those of its goat population covered by the agricultural census conducted in May/June of the reference year before 15 May of the following year SECTION II SLAUGHTERING STATISTICS Article 13 1. Member States shall draw up monthly statistics relating to the number and carcase weight of sheep and goats slaughtered in the slaughterhouses on their territory, the meat of which is deemed fit for human consumption. If necessary, they shall also supply estimates of slaughterings not included in the returns, so that the statistics include all the sheep and goats slaughtered on their territory. 2. The statistics referred to in paragraph 1 shall be drawn up for the following categories: A. sheep, total: A.1. of which: lambs; B. goats, total. 3. The carcase weight referred to in paragraph 1 and the categories referred to in paragraph 2 shall be defined in accordance with the procedure laid down in Article 20. Transmission deadline Article 14 Member States shall forward the Commission the results of the statistics referred to in Article 13 (1) within the two months following the reference month. SECTION III PRODUCTION FORECASTS Article 15 1. Member States shall use the survey results and other available information to produce forecasts, for each calendar half-year, of their supply of sheep and goats. This supply shall be expressed as the gross indigenous production which shall include all sheep and goats slaughtered plus the balance of intra-Community and external trade in live sheep and goats. 2. The definition 'supply' referred to in paragraph 1 may be amended in accordance with the procedure laid down in Article 20. Transmission deadline Article 16 Member States shall notify the Commission of the forecasts referred to in Article 15 (1) before 1 March following the survey for the two six-month periods of the current year. SECTION IV GENERAL REMARKS Article 17 Member States shall forward to the Commission the data referred in Articles 5, 6, 8, 9, 11, 12, 14 and 16 in compliance with Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities(5) . Article 18 The Commission shall examine, in consultation with the Member States: (a) the results supplied; (b) the technical problems which arise, in particular in preparing and conducting out the surveys and estimates; (c) the reliability of the survey results and estimates. Article 19 Member States shall inform the Commission of any methodological or other change which would considerably influence the statistics. This shall be done within three months after the change in question enters into force. The Commission shall notify the other Member States of any such communication in the appropriate working parties. Article 20 1. Where the procedure laid down in this Article is to be followed, the chairman of the Standing Committee on Agricultural Statistics hereinafter referred to as 'the committee', shall refer the matter of the committee, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes, the votes of the representatives of the Member States being weighted in the manner set out in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 21 1. Directive 82/177/EEC shall be repealed as from 1 January 1994. 2. The references to the repealed Directive shall be construed as referring to this Directive. Article 22 Members States shall bring into force the legal and administrative measures necessary to comply with this Directive not later than 1 January 1994. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 23 1. This Directive is addressed to the Member States. Done at Luxembourg, 1 June 1993. For the Council The President J. ANDERSEN (1) OJ No C 18, 23. 1. 1993, p. 15. (2) OJ No C 115, 26. 4. 1993. (3) OJ No L 81, 27. 3. 1982, p. 35. Directive last amended by Regulation (EEC) No 1057/91 (OJ No L 107, 27. 4. 1991, p. 11). (4) OJ No L 179, 7. 8. 1972, p. 1. (5) OJ No L 151, 15. 6. 1990, p. 1.